 In the Matterof SOUTHWESTERN ASSOCIATED TELEPHONE COMPANYandINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS,LOCALB-901,CaseNo. R-2711.-Decided August 09, 1941Jurisdiction:telephone industry.Investigation and Certification of representatives:existence of question : Com-pany refused to accord union recognition on ground that it had failed to submitproof of majority representation.; Company also contended unit claimed by theunion is inappropriate; election necessary.Unit Appropriatefor CollectiveBargaining:partial system unit: traffic em-ployees at the exchanges located at Lamesa, Brownfield, Haskell, Tahoka,Post, Seagraves, Denver City, and Allred, all within the State of Texas,including operators, cashiers, and district stenographer-cashiers, but excludingchief operators and chief operator-cashiers.Mr. J. M. RandalandMr. R. B. Fairly,of,Lubbock, Texas, for theCompany.Mr. C. R. Carle,of Shreveport, La., andMr. J. W. Null,of Abilene,Tex., for the 1. B. E. W.Mr. Eugene M. Purver,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 15, 1941, International Brotherhood of Electrical Workers,Local B-901, herein called the I.B.E.W., filed with the RegionalDirector for the Sixteenth Region (Fort Worth, Texas), a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of Southwestern Associated Tele-phone Company, Lubbock, Texas, herein called the Company, andrequesting an investigation and certification of representatives purl -suant to Section 9 (c) of the National Labor Relations Act, 49 Stat449, herein called the Act.On June 24, 1941, the National -LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.35 N. L R. B, No. 15.84 SIOUTHW'E!STE1ASSOCIATEDTE'LEPHONE'COMPANY85On June 30, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and theI.B.E.W.Pursuant to notice, a hearing was held on July 9, 1941,at Lubbock, Texas, before Albert P. Wheatley, the TrialExaminerduly designated, by the Chief Trial Examiner.The Company andthe I.B.E.W. were represented at and participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.At the hearing the Company moved that the petitionbe dismissed.The Trial Examiner reserved ruling thereon.Themotion is hereby denied.During the course of the hearing the TrialExaminer made several rulings.on other motions and on objections tothe admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On July 14, 1941, the Company filed a brief, which the Board hasconsidered.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF THECOMPANYSouthwestern Associated Telephone Company, a Delaware cor-poration,with its principal office at Lubbock, Texas, is engagedin collaboration with the Bell Telephone System in the business ofreceiving and transmitting telephone messages and communicationswholly within the State of Texas and from and to States and Ter-ritories of the United States and foreign countries.'The Com-pany principally receives, handles, and transmits communicationsand messages originating in the States of Texas, New Mexico, Okla-homa, Louisiana, and Kansas. In addition, in the course of itsbusiness the Company operates and maintains transmission linesbetween points in the State of Texas, and points in the States ofOklahoma andKansas.During the calendar year 1940 the Com-pany's gross income was in excess of $1,000,000.H. THE ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, Local B.901,affiliated with the American Federation of Labor, is a labor-organi-zation admitting to membership employees of the Company.'The Company operates 36 telephone exchanges,of which only 8 exchanges locatedrespectively at Lamesa,Brownfield,Haskell, Tahoka,Post, Seagraves,Denver City, andAllred, all within the State of Texas,are herein involved. 86DECISIONSOF NATIONAL LABORRELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONAbout May 12, 1941, the I. B. E. W. requested. recognition asexclusive bargaining agent for the employees of the Company withinthe eight exchanges herein involved.The Company refused suchrecognition on the ground that the I. B. E. W. had failed to sub-mit proof that it represented a majority of the employees and thatthe unit claimed by the I. B. E. W. is inappropriate.A report prepared by a Field Examiner of the Board concerningclaims of authorization for the purpose of representation, whichwas introduced in evidence at the hearing, shows that the I. B. E. W.represents a substantial number of the employees within the unithereinafter found to be appropriate.2We find that a question has arisen concerning the representationof employees of the Company.3V. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe I. B. E. W. contends that the appropriate unit consists ofthe traffic employees of the Company at' the exchanges located inLamesa, Brownfield, Haskell, Tahoka, Post, Seagraves, Denver City,and Allred,3 including chief operators, chief operator-cashiers, dis-trict stenographer-cashiers, cashiers, and operators.The Companyasserts that the appropriate unit should' be limited to operators,and should exclude chief operators, chief operator-cashiers, districtstenographer-cashiers, and cashiers, on the ground that these posi-tions are either supervisory or confidential.Chief operatorsare "chief line supervisors" over the operators inthe local exchanges, and have the power to recommend hiring anddischarging of operators.In some cases, chief operators supervise2 The report of the Field Examiner shows that the I. B. E. W. submitted to him 49authorization cards, all dated between May 16, and May 20, 1941, and all bearingapparently genuine original signatures, 46 of which are names appearing on the Company'spay roll of May 29, 1941.There are approximately 58 employees within the unit claimedto be appropriate by the I. B E W3 The Company intended to discontinue the Allred exchange on August 1, 1941. SOUTHWESTERN ASSOCIATED TELEPHONE COMPANY87the collection of accounts, make reports to the district manager andto the Company, arrange operators' schedules, and generally act asCompany representatives with respect to traffic matters.Since theexchanges are comparatively small, chief operators occasionally actalso as operators and do active work on the switchboard.Chief Operator-Cashiersact as cashiers, collecting accounts, andalso as chief operators and operators as the occasion demands.The District Stenographer-Cashiersare clerks to the district man-agers. " They handle correspondence, take dictation, and act as localexchange cashiers.Cashierscollect accounts, make reports on the collections, and alsoact as Company representatives in taking service orders.4Because of the supervisory duties of the chief operators and thechief operator-cashiers, we will exclude them from the appropriateunit.We are of the opinion however, that the cashiers and districtstenographer-cashiers do not occupy such confidential positions asto warrant their exclusion from the bargaining unit.We shall there-fore include them within the unit.We find that the traffic employees of the Company at the ex-changes located at Lamesa, Brownfield, Haskell, Tahoka, Post, Sea-graves, Denver City, and Allred, including operators, cashiers, anddistrict stenographer-cashiers, but excluding chief operators andchief operator-cashiers, constitute a unit appropriate for the pur-poses of collective bargaining.We further find that said unit willinsure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise effec-tuate the policies of the Acs.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by an elec-tion by secret ballot.We shall direct that those eligible to vote in theelection shall be those employees within the appropriate unit who wereemployed by the Company during the pay-roll period immediatelypreceding the date of the Direction of Election, subject to such limita-tions and additions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:* There is only one cashier herein involied and the Company stated at the hearing thatit expected to consolidate this position with that of Chief Operator. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Southwestern Associated Telephone Com-pany, Lubbock, Texas, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.2.The traffic employees of the Company at the exchanges located atLamesa, Brownfield, Haskell, Tahoka, Post, Seagraves, Denver City,and Allred, all within the State of Texas, including operators, cashiers,and district stenographer-cashiers, but excluding chief operators andchief operator-cashiers, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the-National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Southwestern Associated Telephone Company, Lubbock, Texas,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Directorfor the Sixteenth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Section 9, ofsaid Rules and Regulations, among the traffic employees of the Com-pany at its exchanges located in Lamesa, Brownfield, Haskell, Tahoka,Post, Seagraves, Denver City, and Allred, all within the State ofTexas, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including operators, cashiers, anddistrict stenographer-cashiers, and employees who'did not work duringsuch pay-roll period because they were ill or on vacation, or in theactive military service or training of the United States, or temporarilylaid of, but excluding chief operators and chief operator-cashiers andthose who have since quit or been discharged for cause, to determinewhether or not they. desire to be represented for the purposes of col-lectivebargaining ' by InternationalBrotherhood of ElectricalWorkers, Local B-901, affiliatedwith the American Federation ofLabor.